Opinion issued November 20, 2018




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                NO. 01-18-00426-CV
                              ———————————
                     PAUL SANTIAGO MOODY, Appellant
                                           V.
        HOWARD M. REINER, ADMINISTRATOR OF ESTATE OF
         VICTORIANO G. SANTIAGO JR., DECEASED, Appellee



              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1106298


                            MEMORANDUM OPINION
      Appellant, Paul Santiago Moody, proceeding pro se, has failed to timely file

his appellant’s brief. See TEX. R. APP. P. 38.6(a)(1), (d), 38.8(a)(1). On October 31,

2018, the Clerk of this Court notified appellant that his deadline to file his appellant’s

brief had expired and that his appeal was subject to dismissal for want of prosecution
if he failed to timely file his appellant’s brief or an extension within 10 days of the

date of that notice. See TEX. R. APP. P. 38.6(d), 38.8(a)(1), 42.3(b). Appellant failed

to timely file a brief or request an extension. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file an appellant’s brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Higley, Lloyd, and Caughey.




                                           2